          Case 1:20-cv-00242-RC Document 96 Filed 07/28/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF VIRGINIA, et al.,
                                    Plaintiffs,

                             v.

DAVID S. FERRIERO, in his official capacity as the
Archivist of the United States,                                   No. 1:20-cv-00242 (RC)

                                    Defendant,

ALABAMA, LOUISIANA, NEBRASKA,
SOUTH DAKOTA, and TENNESSEE,
                                    Intervenor-Defendants.




   UNOPPOSED MOTION FOR LEAVE TO ADD ADDITIONAL BUSINESS AND
 CORPORATE ENTITIES AS AMICI CURIAE IN SUPPORT OF PLAINTIFF STATES

               Business and Corporate Amici Curiae in Support of Plaintiff States, by their

attorneys, move to add the names of additional businesses as signatories to the Brief of Business

and Corporate Entities as Amici Curiae in Support of Plaintiff States (“the Brief”). Defendants do

not oppose this Motion.

               On June 29, 2020, 93 business and corporate entities filed a motion for leave to file

an amicus brief in support of Plaintiff States’ opposition to Defendant’s May 7, 2020 motion to

dismiss. Since June 29, 2020, an additional 15 companies have requested to join the Brief. The

new amici include: ADAPT of America, Inc., American Express Company, ASG, LLC, ASG II,

LLC, BNY Mellon, CAULIPOWER, LLC, Concord Worldwide, Inc., Deloitte LLP, Dow, Inc.,

Godiva Chocolatier, Inc., Greenhouse Software, Inc., IBM, JPMorgan Chase & Co., REI Co-op,
          Case 1:20-cv-00242-RC Document 96 Filed 07/28/20 Page 2 of 3




and Tapestry, Inc.

               The names of the original 93 businesses were listed in Exhibit 1 to the Brief. In the

Brief, pages 3 and 4 also referred to the number of amici. Page 3 stated that: “Amici curiae, a

diverse group of 93 businesses employing millions of women and men, are united in their

longstanding support of gender equality.” Page 4 stated that: “Amici curiae are a group of 93

companies whose businesses span the breadth of the U.S. economy.”

               Amici Curiae, by their attorneys, move to amend their previous filing, by submitting

a revised Appendix A to this motion. The new Appendix A includes a revised Brief as well as a

revised Exhibit 1, just to include the change in number of Amici Curiae. Amici Curiae propose no

substantive changes to the Brief. The only proposed changes are:

     •   To add a new Exhibit 1 that includes the names of the additional Amici Curiae.

     •   To update the total number of Amici Curiae referenced at pages 3 and 4 of the Brief from

         93 to 108.

A red-line showing all the proposed changes is included as Appendix B to this motion. Amici

Curiae have conferred with counsel for all Parties. The Parties do not oppose this motion.

               WHEREFORE, Business and Corporate Amici Curiae in Support of Plaintiff States

move respectfully that the Court accept this request to amend the Brief to include a revised Exhibit

1 and to change the number of Amici Curiae referenced on pages 3 and 4 of the Brief to 108.




                                                 2
          Case 1:20-cv-00242-RC Document 96 Filed 07/28/20 Page 3 of 3




Dated: July 28, 2020

PAUL, WEISS, RIFKIND,                      PAUL, WEISS, RIFKIND,
WHARTON & GARRISON LLP                     WHARTON & GARRISON LLP

By: /s/ Loretta E. Lynch                   By: /s/ Jeannie S. Rhee
Loretta E. Lynch*                          Jeannie S. Rhee (Bar No. 464127)
Liza M. Velazquez*                         Benjamin Z. Bergmann*
Andrew G. Gordon*
Tamar Holoshitz*                           2001 K Street, NW
                                           Washington, DC 20006-1047
1285 Avenue of the Americas                Telephone: (202) 223-7300
New York, NY 10019-6064                    Facsimile: (202) 330-5012
Telephone: (212) 373-3000                  jrhee@paulweiss.com
Facsimile: (212) 757-3990                  bbergmann@paulweiss.com
lelynch@paulweiss.com
lvelazquez@paulweiss.com
agordon@paulweiss.com
tholoshitz@paulweiss.com

 VULLO ADVISORY SERVICES, PLLC              LEGRAND LAW PLLC

 By: /s/ Maria T. Vullo                     By: /s/ Rebecca LeGrand
 Maria T. Vullo*                            Rebecca LeGrand (Bar No. 493918)

 477 Madison Avenue, Sixth Floor            LeGrand Law PLLC
 New York, N.Y. 10022                       1100 H St. NW, Suite 1220
 Telephone: (347) 474-7280                  Washington, DC 20005
 mvullo@vulloadvisory.com                   Telephone: (202) 587-2838
                                            Facsimile: (202) 795-2838
                                            rebecca@legrandpllc.com

 Counsel for Amici Curiae

 *Admitted Pro Hac Vice




                                       3
